Citation Nr: 0336091	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. A. F.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1970 to 
August 1971.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision.  

By a January 2001 rating decision the RO (in pertinent part) 
denied service connection for a back disability.  The veteran 
indicated her disagreement with this determination in an 
August 2001 written statement.  However, her representative 
withdrew this claim during a January 2002 local hearing, and 
the Board will not discuss it further.  

REMAND

In October 2000, the RO sent the veteran a letter discussing 
what evidence was needed to ensure that her claim for service 
connection was "well grounded."  However, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Since the enactment of the VCAA, the RO has not sent the 
veteran a letter explaining what information and medical or 
lay evidence is necessary to substantiate her claim, nor has 
the RO discussed the VCAA in a statement of the case or 
supplemental statement of the case (SSOC).  This should be 
done.   

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty-to-notify letter (per the 
VCAA) is misleading and detrimental to claimants whose claims 
are prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO should inform the 
veteran that notwithstanding any information previously 
provided, she has a full year to respond to a VCAA notice.

At her January 2002 hearing, the veteran indicated that she 
had a pending claim for benefits from the Social Security 
Administration (SSA).  The claims file does not contain a 
copy of any SSA decsion or any exhibits to that decision.  
The RO should obtain the administrative decision pertaining 
to the veteran's claim and any underlying medical records 
from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight).  

Accordingly, the Board remands this case for the following: 

1.  With any needed assistance from the 
veteran, obtain from the SSA records 
pertinent to any claim made by the 
veteran for disability benefits as well 
as the medical records relied upon 
concerning that claim.  

2.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

3.  Thereafter, re-adjudicate the issue 
shown on the title page of this remand.  
If any of the benefits sought on appeal 
remain denied, provide the veteran and 
any representative with a new SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable legal authority 
considered pertinent to the issue 
currently on appeal (including the VCAA) 
as well as a summary of the evidence 
received since the issuance of the SSOC 
in December 2002.  Allow an appropriate 
period for response.  

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  You can appeal only a 
decision of the Board to the CAVC.  38 U.S.C.A. § 7252 (West 
2002).  


